Title: To George Washington from Thomas Wharton, Jr., 17 February 1778
From: Wharton, Thomas Jr.
To: Washington, George



Sir
Lancaster [Pa.] 17th Febuy 1778.

I had the honour to write to your Excellency on the 13th Inst. & have since recd your favour of the 12th.
It is with some concern, that I find you obliged to remind Council of the stipulation made by Genl Armstrong. You may [be] assured that on the  day of  last orders were sent out for the immediate march of two Classes of the Militia of York, Cumberland & Northampton Counties; & a Class of Northumberland conditionally. The three first, tho’ subs[t]itutes are layed aside, Will probably produce 1500 men. Their arrival has been, I am sensible, too late, for which several reasons may be assigned. The order to the Lieut. of Northampton, tho’ sent by a careful man, was strangely delayed, till he had left home for this Town; tho’ a duplicate was sent to Genl Potter to forward from his Camp. The very uncommonly broken weather, & the difficulty of passing the susquehanna, threw continued Obstacles in the way of the Militia drawn out of York & Cumberland. some of these were actually weather-bound in Lancaster during weather that forbid all progress. Besides, the inroads of the Indian Enemy prevented the whole detatchment from Northumberland, & part of Cumberland from marching at all. To these obstructions, I beg leave with great regret to mention another, which Council contemplated before Genl Armstrong acquainted us of the necessity of continuing the Militia in service. This is, sir, a great & growing disgust, that is lately become general throughout the Counties to serve in conjunction with the regular Troops. They complain, that because some among them, perhaps the hirelings employed as substitutes, have by flagrant misconduct, shewn themselves defective & cowardly, a general undistinguished Censure is cast, & this too in the grossest Terms on the whole of the Militia, by too many of the continental officers & privates. It seems to me, that some Gentln

expect too much of untried Militia, drawn out by succession for two months at most. But however the fact may be, your Excellency will see, that this mode of treating new soldiers, to whom experience would afford instruction, is not adapted to improve them in the Military Character. On the other hand it weakens the exertions of America in the Common Cause, & must produce many of the mischeifs derived to the Royal Army by the idle debates between the natives of the Empire & their German Auxilliries. This, however, is but a part of the Evil rising from this source. In the open Country, where the Militia are strongest, it produces altercation, recrimination & feud. The sourness among the people, shews itself dayly in Quarrels; & perhaps the dreadful event that lately took place at the Sign of the Compass, on the road from hence to Head-Quarters, may be ultimately a sprout of this root. Three of the Country people, accused as principals in this melancholly business, have been arrested by the Justices & are now in goal here, but their examination is not yet finished; so that I am not able to be positive. It is grievous to remark on this irksome subject, before I leave it, that another officer will be needed for the recruiting service instead of Mr Hammond of the 11th Battalion.
Instructions are made out for the Gentlemen, sent up by yr Exy for the recruiting business, & they will issue forth without delay. But four More seem necessary for Philada County & two for Bucks, after distributing the officers already selected. Inclosed I send Copies of these Instructions, with blanks for the names of such as you may appoint. This, I beg yr Excellency, to refer to your secretary, because it will save the Officers to be appointed to this service the trouble of a journey hither & back again.
The cloathing mentioned in my last amounting to upwards of three hundred coats & vests; about two hundred pair of Leathern breeches upwards of eighty Overalls &c. are now putting up they will be directed for 3rd, 6th, 9th & 12th Pennsa. Battalions—the 13th Pennsa. Battalion I hope will be otherwise supplied—the remainder of the cloathing is making up as fast as possible.
